Opinion by
Cline, J.
The record showed that the rolls of paper were themselves wrapped in paper and were packed in wooden cases and that the cases were marked “Made in Belgium,” but that no marking appeared on either the paper or the paper wrappers. It was found that the paper wrappers were the immediate containers of the paper and that neither the paper nor the immediate containers were legally marked. The protest was therefore overruled following International Forwarding Co. v. United States (3 Cust. Ct. 314, C. D. 266).